Citation Nr: 0210077	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of 
fractures of the left 4th and 5th fingers. 

2.  Entitlement to an extraschedular rating for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2001, the Board denied entitlement to schedular 
ratings in excess of 10 percent for the residuals of 
fractures of the left 4th and 5th fingers and a left wrist 
disorder and remanded the case for a determination as to 
whether the veteran's case should be referred for 
consideration of assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).

In an April 2002 supplemental statement of the case the RO 
found the evidence of record did not demonstrate exceptional 
or unusual circumstances that would warrant referral for 
extraschedular consideration.  Therefore, the Board finds the 
issues listed on the title page of this decision have been 
adequately developed for appellate review.

The Board also notes that the veteran's April 2002 statement 
may be construed as an additional claim for a total rating 
based upon individual unemployability and that a June 2002 VA 
report indicates that action on this matter as well as claims 
for entitlement to service connection for head injury, 
vision, problems, nerve damage, and depression were deferred 
pending completion of appellate review of the present issues.  
Generally, a claim for individual unemployability is not 
inextricably intertwined with an increased rating claim as 
the matter does not necessarily require a specific disability 
rating for consideration.  See Vettese v. Brown, 7 Vet. App. 
31, 35 (1994). Therefore, the matters listed on the title 
page of this decision are the only issues presently before 
the Board.



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of this case has been completed.

2.  The evidence shows that that the veteran's service-
connected residuals of fractures of the left 4th and 5th 
fingers demonstrate such an unusual or exceptional case as to 
render VA's Schedule for Rating Disabilities impractical.

3.  The evidence does not show that the veteran's service-
connected left wrist disability results in marked 
interference with employment or frequent periods of 
hospitalization, nor does the disability picture demonstrate 
such an unusual or exceptional case as to render VA's 
Schedule for Rating Disabilities impractical.


CONCLUSIONS OF LAW

1.  The criteria for referral for a 10 percent extraschedular 
rating for service-connected residuals of fractures of the 
left 4th and 5th fingers are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for an extraschedular consideration for a 
service-connected left wrist disorder are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321 (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 2002 supplemental statement of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the issues on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

Although VA treatment records indicate the veteran was 
provided an application for vocational rehabilitation, there 
is no evidence he has submitted a for entitlement to VA 
vocational rehabilitation benefits or that he has undergone 
any additional VA evaluations concerning employability.  
Therefore, the Board finds further development of this matter 
is not warranted.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA compensation examination to assess the 
severity of his service-connected disabilities in April 1999.  
The Board finds that evidence sufficient for an adequate 
determination of the matters on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical records show that the veteran's 
left hand is his major/dominant hand.  In his February 1976 
report of medical history, the veteran reported that he had 
never experienced any broken bones.  Service medical records 
show he was subsequently treated for complaints of left hand 
pain following an in-service injury.  A March 1977 X-ray of 
the left hand revealed a deformity at the mid-portion of the 
4th metacarpal and proximal portion of the 5th metacarpal, 
possibly secondary to an old healed injury.  No recent 
fracture of the bones or hand were seen.

Service connection was granted for residuals of a left hand 
injury by a May 1999 rating decision, identified as a 
fracture to the 4th and 5th metacarpal, left hand.  A 10 
percent disability rating was assigned, pursuant to 
Diagnostic Code 5223-5010.  In a February 2000 statement of 
the case the RO found the veteran's service-connected 
disability warranted ratings for the residuals of fractures 
of the ring and little metacarpals, 10 percent disabling, and 
degenerative joint disease and chronic synovitis of the left 
wrist, 10 percent disabling. 

At his VA orthopedic examination in April 1999 the veteran 
reported that he last worked in 1998, when he spent 6 months 
on a fishing boat, but he had to quit because of left wrist 
and hand pain.  The veteran described his in-service injury 
and his post-service problems.  He denied any workmen's 
compensation claims regarding his left hand and reported his 
symptoms had gradually worsened in the wrist and hand, 
somewhat more to the wrist than the hand.  He stated the 
disorder required he be very careful with the left wrist and 
hand and reported he used pain medication and a splint for 
his left wrist.  He complained of some present left forearm 
burning discomfort and tingling that radiated up from the 
left wrist.  The left wrist had pain and loss of motion.  The 
pain was mostly at the base of the 4th and 5th metacarpals 
and there was some occasional numbness to the left hand, 
especially to the ulnar two digits.  He also reported his 
left hand felt weak. 

On examination, wrist motion allowed flexion 75/40, extension 
80/40, radial deviation 25/20, ulnar deviation 25/5, 
pronation 90/90, and supination 90/90.  It was noted that the 
left wrist was painful with movement and that the ulnar 
aspect of the wrist was found to be very tender where it met 
the metacarpals.  There was mild tenderness to the radial 
side of the left wrist and moderately positive carpal tunnel 
signs to the left wrist.  The dorsal aspect of the wrist and 
the ulnar nerves were non-tender, bilaterally.  No swelling 
was present to the wrist.  Examination of the hand showed 
full extension of 10 digits.  There was full flexion of 8 
fingers, with full opposition and flexion of the 2 thumbs.  
The left hand had some moderate pain with these movements.  
Sensation and intrinsic muscle functions were found to be 
"okay" in the hands.  The 4th metacarpal of the left hand 
was found to have some slight palpable deformity with good 
alignment.  The 5th metacarpal had some prominence to the 
dorsal aspect in the proximal two-thirds.  There was some 
tenderness over these metacarpals, with the worst tenderness 
between the bases of the 4th and 5th metacarpals.  The 
examiner noted that, clinically, the length of these 
metacarpals was "pretty good" but X-rays showed some 
shortening of both the 4th and 5th metacarpals. 

The examiner noted that recent VA X-rays of the left hand 
showed well-healed fractures of the 4th and 5th metacarpals.  
It was noted that the changes at the 4th metacarpal might be 
from something other than a fracture, although it suggested a 
probable previous fracture.  The 4th metacarpal had good 
alignment with only slight shortness.  Arthritic changes at 
the base of the 4th metacarpal were found to be moderate.  
The 5th metacarpal was found to have severe deformity at the 
base and some shortness.  The deformed joint had progressed 
to a rather severe degenerative arthritis.  There was 
moderate arthritis around the navicular bone, with small 1/2 
millimeter osteophytes.  The X-ray was otherwise normal. 

The examiner's overall assessment was a history of pain in 
the left wrist following a fracture at the base of the 4th 
and 5th metacarpals.  The examiner commented that a post-
traumatic deformity at the base of the 5th metacarpal had 
developed and that the joint had progressed to a post-
traumatic degenerative arthritis.  Continued pain and loss of 
motion at the left wrist was diagnosed as chronic synovitis 
plus post-traumatic degenerative arthritis.  The examiner 
also found the left hand had a history of closed treatment 
for fracture of 4th and 5th metacarpals.  The fracture at the 
5th metacarpal was noted to have been much worse and had 
healed with some deformity.  The joint between the metacarpal 
and carpus had progressed to an arthritis.  Continued pain in 
this area was noted to be mostly at the base of the 4th and 
5th metacarpals where they met the carpus.  This was 
diagnosed as post-traumatic arthritis and post-traumatic 
deformity. 

As to the veteran's prognosis, the examiner stated that he 
would probably continue to have bothersome symptoms.  It was 
noted that surgical treatment was a possibility but that it 
was frequently not very helpful.  The examiner suggested the 
veteran pursue an occupation which could be performed with 
his hand in its present state.

VA domiciliary records dated from January 1999 to February 
2000 note treatment for left hand problems, to include 
complaints of pain.  A functional evaluation of the left hand 
conducted in March 1999 noted grip strength was measured with 
"the Preston" multiple times and averaged.  Grip strength 
for the left hand was noted to be 16 pounds, while grip 
strength for the right was 100 pounds.  It was noted that 116 
pounds was the average for a man of the veteran's age.  
Testing also revealed  limited 3-point pinch, 8 pounds, left, 
and 19 pounds, right, probably due more to protection and 
disuse than pain.  The only significant change in range of 
motion was extension at 40 degrees which was noted to be 
about a 50 percent decrease.  The examiner stated the veteran 
probably had some interossei neuroparesis because he could 
barely oppose his thumb to the 4th finger and had no pinch as 
compared to 5 pounds on the right.  The veteran scored in 
less than the 1st percentile for each hand on the Minn Manual 
Dex Test which indicated very poor coordination.  It was 
estimated that, with grip strength alone, the veteran was 
functioning at only 20 percent in the dominant (left) hand 
and that the dominant hand should average about 5 percent 
above the nondominant.  The veteran was issued a light 
elastic wrist brace for night use only. 

A May 1999 report noted the veteran had been issued a leather 
wrist brace.  X-ray examination of the left hand in August 
1999 revealed no acute fracture.  There was deformity of the 
5th metacarpal due to an old fracture with some degenerative 
changes at the base.  There appeared to be an old fracture 
with some shortening of the 4th metacarpal.  The overall 
impression was old fractures of the 4th and 5th metacarpals.  
An August 1999 magnetic resonance imaging (MRI) study of the 
left upper extremity revealed an old fracture of the distal 
5th metacarpal with resulting slight palmar angulation of the 
distal fragment.  There was a healed fracture of the mid-4th 
metacarpal with palmar angulation distal fragment and 
irregularity of the proximal 5th metacarpal along its 
articulation with the hamate.  It was stated that this was 
likely a residual of an old intraarticular fracture in this 
region.  Associated degenerative changes were found at the 
5th metacarpal joint and between the proximal 3rd, 4th, and 
5th metacarpals.  Small subchondral cysts were seen within 
the hamate and proximal 5th metacarpal.  Early degenerative 
change was also noted at the 1st carpometacarpal joint.  The 
proximal and distal carpal rows were normally aligned, and 
the joint spaces were maintained.  The ligaments of the 
proximal carpal row were intact.  It was noted that the 
triangular fibrocartilage was incompletely viewed on all 
series and appeared intact with no abnormal signal or 
evidence of tear.  The carpal tunnel was found to be normal 
in appearance and the median nerve was normal in signal and 
size.  No soft tissue abnormalities were identified. 

In a July 1999 notice of disagreement the veteran claimed his 
left hand was more damaged than what an X-ray would show.  He 
stated he had to wear a brace all the time, that it was 
nearly impossible for him to lift anything with his left 
hand, that the hand was weaker than his right hand, and that 
the left hand was painful all the time.  He contended the 
disorder effected his ability to work because the wrist, hand 
and elbow would go numb and because he could not bend his 
fingers.  He stated he dropped things when his hand and wrist 
would get stiff. 

Records dated in November 1999 noted some guarding and pain 
over the ulnar side of the left wrist and to the prior 
metacarpal fractures.  The examiner stated that this appeared 
to be spotty at best with palpation and range of motion.  The 
veteran appeared to have some crepitus over the base of the 
5th metacarpal but this was only mildly painful.  He had full 
range of motion of his wrist with no significant ulnar-sided 
impingement sign with ulnar deviation.  There was some 
tenderness over his ulnar styloid but no significant swelling 
of the wrist joint.  He was found to be neurologically 
intact.  The examiner reported MRI studies failed to show any 
significant pathology except for some degenerative changes at 
the base of the 4th and 5th metacarpals.  The examiner also 
noted that a prior bone scan failed to show any significant 
findings.  Conservative therapy was recommended with 
continued use of a cock-up wrist splint and hand therapy for 
range of motion and strengthening exercises for his wrist and 
fingers on that side. 

Records dated in February 2000 noted there had been no change 
in the veteran's grip strength measurements over the last 8 
weeks.  Grip strength remained 10 pounds on the left and 85 
pounds on the right and 3-point pinch test findings were 
6 pounds on the left and 25 pounds on the right.  Average 
range of motion measurements revealed slight improvement.  
Flexion had decreased to 25 degrees, extension had increased 
to 40 degrees, supination had increased to 50 degrees, and 
pronation had increased to 65 degrees.  It was noted that the 
hand was in 10 degrees of radial deviation and moved only 
from 15 more degrees to 25 degrees.  

Ulnar deviation started at minus 10 degrees to positive 15 
degrees, so the veteran had a 25 degree increase.  This ulnar 
deviation was noted to be all new motion and the examiner 
felt exercise had helped.  It was noted the veteran used a 
night splint which supported the metacarpal joints while 
sleeping only and a short wrist splint for day use, primarily 
to prevent accidental bumps or twists which decreased 
function due to pain.  Overall, it was noted that the veteran 
had seriously applied himself during the past 8 weeks with 
only slight improvement in range of motion.  There was no 
decrease in pain and no increase in strength.  The examiner 
stated that this seemed to be a consistent level of function 
for this joint with only conservative medical intervention. 

In a March 2000 VA Form 9 the veteran contended he had to 
wear a splint all of the time and noted that his VA doctor 
wanted him to go to pain management classes.  He reiterated 
his claim that his left hand prevented him from obtaining 
work. 

VA medical records dated in August 2001 noted examination 
revealed old fractures that were palpable and callused but 
which were not severely deformed.  There was some tenderness 
and pain with palpation along the 4th and 5th metacarpal 
carpal region and a positive Tinel's sign over Guyon's 
canyon.  There was weakness to grip, finger abduction, wrist 
flexion and extension, and wrist supination and pronation but 
no appreciable atrophy.  Tinel's signs at the carpal tunnel, 
elbows, and forearms were negative.  The diagnosis was 
persistent hand/wrist pain with a known diagnosis of 3rd, 
4th, and 5th carpal metacarpal osteoarthritis, status post 
trauma and old fractures of the 4th and 5th metacarpals. 

In an August 2001 decision the Board found the veteran did 
not meet or nearly approximate the criteria for a schedular 
rating in excess of 10 percent for the residuals of fractures 
of the 4th and 5th left fingers or a left wrist disorder.  It 
was noted that schedular ratings in excess of 10 percent were 
not possible under the applicable rating criteria and that 
the medical evidence did not indicate unfavorable ankylosis.  
The issues of entitlement to extraschedular consideration 
were remanded for additional development.

VA electromyography and nerve conduction testing in October 
2001 revealed an abnormal study and left median neuropathy 
across the wrist (carpal tunnel syndrome).  There was no 
evidence of left ulnar neuropathy across the wrist or elbow 
and no evidence of axon loss to the left ulnar innervated 
hand muscles tested. 

Reports dated in December 2001 noted the veteran had been 
seen approximately 5 weeks earlier and that it had been 
determined that he had complex left hand problems possibly 
involving neuropathy and post-traumatic arthritis.  It was 
noted that a change of profession had been recommended but 
that the veteran had not received a response concerning his 
desire for vocational rehabilitation.  The examiner 
recommended no surgical intervention be entertained but 
stated a vocational rehabilitation consultation should be 
pursued to obtain a new line of work that would alleviate the 
veteran's hand/wrist pain.  

A January 2002 report noted the veteran stated he had not 
worked on a tug boat for several months and that he felt he 
could no longer safely perform the duties of that employment.  
He stated he would like to work as a truck driver.  The 
examiner noted the veteran had a 20 percent service-connected 
disability that would seem to be an employment handicap.  The 
veteran was provided an application for VA vocational 
rehabilitation benefits.  

VA outpatient treatment records dated in January 2002 noted 
the veteran was presently employed as a farmer.  

In correspondence dated in January 2002 the RO requested the 
veteran submit evidence in support of his claims for 
entitlement to an extraschedular rating.  

In a January 2002 statement in support of his claim the 
veteran reported he had been unemployed since June 14, 2001.  
He stated, in essence, that he left the employment of a tug 
and barge company after working 20 days from April to June 
2001 because his left hand and wrist disorder impaired his 
ability to safely perform his job.  He claimed he had been 
unable to sleep due to pain.  He noted his employment in 2001 
at a barge line and at a construction company was terminated 
after approximately 2 weeks due to pain and safety 
considerations and that he quit a job with a sand and gravel 
company after 2 days because he had been moved from a 
position as a deck hand and was unable to perform the duties 
of the new position.  He reported he had worked as a forklift 
driver from approximately March 2000 to October 2000 but that 
he had been unable to work as a millwright during this 
period.  He claimed driving the forklift had caused constant 
pain in his left hand and wrist.  He stated he had worked as 
a deck hand for a seafood processor in February 2000 but had 
been unable to safely execute his duties due to constant pain 
and depression.

Correspondence dated in January 2002 certified that the 
veteran was employed as a deck engineer aboard a vessel which 
operated in the towing service pushing wood chips, logs, 
gravel, and container barges on the Columbia and Snake 
rivers.  It was noted that from September 2000 to October 
2001 the veteran had worked 8 days at 12 hours per day.  

In an April 2002 statement the veteran reiterated his claim 
that he was unable to obtain employment in the fields in 
which he had been trained because of his hand and wrist 
disabilities.  He stated he was unable to work as a deck 
hand, engineer, or in construction because he could not lift 
or use his left hand for heavy labor.  He reported he was not 
even able to mow his own lawn.  

Legal Criteria  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).  

The Court has held that where there is plausible evidence 
that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
§ 4.16(b) by the Director of Compensation and Pension.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Analysis  Initially, the Board notes that the August 2001 the 
Board decision denied entitlement to schedular ratings in 
excess of 10 percent for the residuals of fractures of the 
left 4th and 5th fingers and a left wrist disorder and that 
issues concerning entitlement to service connection for nerve 
damage and TDIU have been deferred by the RO for adjudication 
upon return of the claims file.  Therefore, the issues 
concerning whether the veteran's case should be referred for 
consideration of assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are the only matters for 
appellate review.

Based upon the evidence of record, the Board finds there is 
persuasive evidence of unusual or exceptional circumstances, 
such as marked interference with employment, related to the 
veteran's service-connected left hand disorder, that takes 
his case outside the norm so as to warrant an extraschedular 
rating of 10 percent. 

Records dated in February 2000 noted that strength remained 
10 pounds on the left and 85 pounds on the right, and 3-point 
pinch test findings were 6 pounds on the left and 25 pounds 
on the right, thus indicating a marked loss of grip strength 
on the left.  It was noted shortly thereafter that the 
veteran had seriously applied himself over an 8 week period 
of treatment with no decrease in pain and no increase in 
strength.  Reports dated in December 2001 noted the veteran 
had been seen approximately 5 weeks earlier and that it had 
been determined that he had complex left hand problems, and 
it was further noted that a change of profession had been 
recommended.  The examiner specifically recommended that a 
vocational rehabilitation consultation should be pursued to 
obtain a new line of work that would alleviate the veteran's 
hand/wrist pain.  The disability picture due to the left hand 
that emerges, in the Board's judgment, suggests marked 
interference with employment and demonstrates such an unusual 
or exceptional case as to render VA's Schedule for Rating 
Schedule impractical.  Accordingly, the Board finds that an 
extraschedular rating of 10 percent is warranted for the 
veteran's residuals of fractures of the left 4th and 5th 
fingers. 

The Board further finds that the preponderance of the 
evidence is against the claim for an extraschedular rating 
for his left wrist disorder.  The evidence does not show a 
disability picture due to the left wrist disorder that is 
unusual or exceptional so as to render the Rating Schedule 
impractical.

The medical evidence indicates essentially normal range of 
motion of the left wrist.  Although the veteran has had some 
employment difficulties, aside from the fact that, as a 
result of this decision, he is entitled to an extraschedular 
rating of 10 percent for his left hand disability, 
correspondence dated in January 2002 shows that he was 
employed as a deck engineer and, in essence, that he had 
worked in that capacity in October 2001.  In addition, VA 
treatment records show the veteran reported in January 2002 
that he was employed as a farmer.  

While medical evidence demonstrates the veteran's left wrist 
disorder is symptomatic and productive of some industrial 
impairment, such is contemplated by his current 10 percent 
rating.  No medical opinion has been provided indicating that 
the left wrist disorder markedly interferes with employment.  
An April 1999 VA medical opinion indicates the veteran could 
be retrained for employment which could be performed with his 
wrist in its present state.  There is no evidence of any 
recent period of hospitalization because of this disorder.  
Under these circumstances, the Board finds that the veteran's 
occupational impairment is adequately addressed by the 10 
percent schedular evaluation and that an extraschedular 
rating is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an extraschedular rating for his left wrist disability.


ORDER

An extraschedular rating of 10 percent for residuals of 
fractures of the left 4th and 5th fingers is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits. 

An extraschedular rating for a left wrist disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

